Citation Nr: 9923820	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for gastroenteritis.

2. Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from November 1957 to 
February 1962.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

In August 1997, the RO denied service connection for a skin 
condition of the right arm.  At the January 1998 personal 
hearing at the RO, the veteran addressed his contentions 
regarding the skin condition.  Thereafter, the veteran again 
addressed his contentions in correspondence dated in January 
1998.  By an April 1998 Hearing Officer's decision, service 
connection for a skin condition was again denied.  The RO 
issued a statement of the case in September 1998 that 
provided notice to the veteran that he had 60 days in which 
to perfect his appeal as to this issue.  38 C.F.R. § 20.302 
(1998).  The veteran did not perfect his appeal as to the 
skin condition on the right arm.  Therefore, this matter is 
not properly before the Board.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. Competent medical evidence does not establish a current 
disability, claimed as gastroenteritis, that is related to 
military service.  

3. Competent medical evidence does not relate the low back 
condition to any incident in-service.


CONCLUSIONS OF LAW

The claims of entitlement to service connection for a low 
back condition and gastroenteritis are not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  More than just 
an allegation is required to present a well-grounded claim; 
the veteran must submit supporting evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The veteran asserts that these conditions are related to his 
military service.  

On enlistment, the veteran's abdomen, viscera, spine, and 
other musculoskeletal was evaluated as normal.  The veteran 
was noted to have bilateral flat feet, grade II.  In June 
1958, the veteran was evaluated for right lower quadrant 
pain.  The diagnosis was appendicitis initially and was 
changed to acute gastroenteritis cause undetermined.  After a 
5-day hospitalization, the veteran was discharged to duty, 
fit for same.  In September 1958, the veteran was evaluated 
for diarrhea and nausea.  The impression was tonsillitis.  In 
July 1959, the veteran was seen in sick call for an upset 
stomach and treated with belladonna.  In November 1959, the 
veteran underwent an appendectomy for acute right lower 
quadrant pain.  In July 1960, he complained of pain in his 
lower back and right lower quadrant that was treated with 
heat.  A February 1961 entry reflects that the veteran was 
given Amphojel for epigastric burning on sick call.  A 
November 1961 service medical record entry reflects 
tenderness at the base of the spine due to trauma.  The x-ray 
of the lumbosacral spine was negative.  A November 1961 
consult reflects severe - acute coccydynia from a recent fall 
treated with pelvic immersion and physical therapy.  The 
extension of enlistment examination dated in November 1961 
reflects that the acute coccydynia was "NCD," that the 
veteran was 46 pounds overweight, and that the abdomen and 
viscera were evaluated as normal.  The February 1962 
separation examination reflects that the spine, other 
musculoskeletal, abdomen, and viscera were evaluated as 
normal.  Otherwise, the service medical records are negative 
for any chronic condition relating to gastroenteritis or a 
low back condition. 

Treatment records from the Central Montana Medical Center 
formerly St. Joseph's Hospital dated in July 1964 reflect 
that the then 26-year-old veteran was treated for a baseball 
sized ischio-rectal abscess.  The records reflect that the 
rectal abscess appeared 2 1/2 weeks prior to the surgery.  The 
note also reflects that the veteran had been obese for some 
years and that he had an appendectomy many years ago.

In pertinent part, a medical statement from Dr. Van Scoy 
dated in October 1977 reflects that the veteran was evaluated 
for back pain and a right knee problem in July 1977.  The 
document relates that the veteran's motor vehicle was hit on 
the right side by a "semi" and his motor vehicle bounced 
back and forth.  His local doctor evaluated him and x-rays 
revealed narrowing of the lumbosacral interspace.  Dr. Van 
Scoy noted that the veteran weighed 280 pounds, that the back 
pain was worse with activity and worse on the left with 
numbness above the right knee.  He mentioned that his legs 
give out.  The veteran mentioned heartburn, belching, and 
bloating for approximately two years.  The x-rays of the 
thoracic and lumbar spine were normal except for hypertrophic 
changes and four lumbar type vertebrae and chest x-ray.  The 
neurologic evaluation revealed very slight low back 
tenderness on pounding, no spasm.  "It was thought that the 
back pain was largely mechanical in nature, greatly 
aggravated by obesity, with a question of a component of 
meralgia paresthetica."  The Board notes that the veteran 
did not relate his back condition to an incident in military 
service.  

Treatment records from Dr. Florschutz dated in 1986 reflect 
that the veteran reported having a lot of residuals post 
motor vehicle accident in 1984.  The veteran did not 
elaborate on the injuries.  He weighed 300 pounds.  He 
complained of diffuse chronic low back pain of longstanding 
duration and occasional bilateral leg symptoms.  A physical 
examination conducted in October 1986 reflects no radicular 
symptoms.  The diagnosis included moderately symptomatic 
degenerative disc disease of the lumbosacral spine

Douglas County Hospital records dated in February 1993 are 
not germane to the issues on appeal.  

The response from NAPCO Industries received in April 1997 
reflects that NAPCO did not have a company physician and that 
the records of the Human Resources Administrator did not go 
back to 1966.

VA medical records dated for the period of March 1996 to 
February 1998 reflect a history of inter alia diabetes 
mellitus, dyspepsia, reflux, right knee and ankle pain, and 
no ulcer.  The veteran provided the clinic with a copy of old 
medical records and reported that he had been injured in-
service.  The veteran reported nocturnal reflux if he eats 
late and that he had a long history of abdominal pain after 
eating greasy food.  The July 1997 medical record entry 
reflects that gastrointestinal problems were improved and 
that the veteran weighed 122.2 kilograms.  A January 1998 
entry reflects history of acid reflux that was controlled 
with cimetidine.  

In relevant part, testimony from the January 1998 personal 
hearing reflects that while in-service he was squashed 
against the ball pit by a trailer.  He did not receive 
immediate medical attention.  He was given medications to 
reduce his fever, hospitalization, and an appendectomy a year 
later.  He had problems with his stomach from 1962-1965 and 
stayed away from acid foods.  His first treatment post 
service was in 1965 for his stomach at Louistown Hospital.  
He reported that he has been receiving treatment for his 
stomach at the VA for 2 years.  The VA has given him 
antacids.  He believes his "probial" abscess in July 1964 
was due to the stomach injury in-service.  In 1961, the 
veteran fell eight feet on the steel deck of his ship and 
injured his back when a boom connection broke.  He was 
treated with whirlpool and given light duty.  He had no 
further treatment in-service.  He testified that he had a 
problem at discharge but did not report it.  The first back 
problem after service was a work-related injury in 1966.  He 
went to a chiropractor; he cannot remember his name.  He 
received workers' compensation for the injury.  He believes 
the in-service injury made him susceptible the 1966 back 
injury.  He does not know whether his treating physicians 
have established that his stomach and back problems are 
related to his military service.  He had a motor vehicle 
accident in 1977, which he testified did not cause any back 
injuries.  He reported that his first treatment by VA for any 
condition was in 1992.  

An April 1998 response from the Department of Labor and 
Industry bears a handwritten note in the lower right corner - 
what information do you want?  As of this date, no records 
have been received.  

After a complete review of the claims folder, the Board notes 
that the ischio-rectal abscess in 1964 has not been related 
to any incident in-service, nor has it been related to 
gastroenteritis or a low back condition.  The most recent 
treatment records dated in January 1998 reflect that the 
veteran has acid reflux that was controlled by cimetidine.  
While the service medical records reflect treatment for acute 
appendicitis, upset stomach, and acute gastroenteritis in-
service, no competent medical evidence has established that 
these conditions in-service are related to his current acid 
reflux.  As a matter of fact, the only evidence of record 
that relates his gastroenteritis in-service to his present 
acid reflux are the veteran's own self-serving statements.  
Accordingly, as with a claim such as this, where the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107 (a).  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Because the 
veteran cannot meet his initial burden by relying on his own 
opinion as to medical matters and he has submitted no 
cognizable evidence to support his claim.  Therefore, the 
claim for service connection for gastroenteritis is not well-
grounded and must be denied.   

Turning to service connection for a low back condition, the 
records in evidence reveal that the veteran was treated for 
coccydynia in-service which was mentioned on his separation 
examination.  However, this report reveals that the condition 
was not considered disabling, and physical examination of the 
spine was normal.  In light of all of the evidence of record 
considering Savage, the veteran has not presented evidence of 
chronic disability that may be related to the incident in-
service.  The first medical evidence regarding back 
complaints is dated in 1977, 15 years after service.  Dr. Van 
Scoy discusses an intercurrent injury caused by a motor 
vehicle accident.  He added that he felt the back problem was 
mechanical greatly aggravated by obesity.  Neither Dr. 
Florshutz nor the VA physicians have offered an opinion as to 
the etiology or the onset of the veteran's back condition and 
gastroenteritis.  As discussed, the veteran's statements as 
to causation and etiology of a disease are not competent to 
well-ground his claim.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the veteran's first complaints are so 
remote to service and approximate the occurrence of an 
intercurrent injury, without competent medical evidence of a 
nexus relating his back condition to service, the claim must 
be denied.  

In order to establish a well-grounded claim, it is necessary 
to provide evidence, which demonstrates that the claimed 
disability was incurred in or aggravated by military service.  
There is no competent clinical evidence that tends to 
establish the required nexus between the low back condition 
and gastroenteritis and his military service.  The appeal is 
denied.  

As the veteran has failed to meet his burden of presenting a 
plausible claim, the benefit of the doubt provision is not 
for application.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  As such, an independent medical 
examination is not warranted without satisfying the threshold 
of presenting a well-grounded claim.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of a low back condition 
and gastroenteritis.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 77 (1995); see also Isenhart 
v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has a duty 
to advise claimant of evidence required to complete 
application). 



ORDER

Service connection for gastroenteritis is denied.

Service connection for a low back condition is denied.





		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

